Citation Nr: 0832706	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-06 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.

The appellant testified at a Travel Board hearing in July 
2008.  The transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After preliminary review of the record, and in the interest 
of affording every consideration to the veteran's claim, the 
Board believes that additional development is warranted prior 
to final appellate review of this matter.  The Board observes 
that the May 2002 and January 2005 VA psychiatric examination 
reports both indicate that the veteran can be currently 
diagnosed with PTSD, and that this PTSD diagnosis would be 
attributed to service if some number of his claimed in-
service stressors were factually verified.  The January 2005 
VA examiner explains that an etiological link to service 
cannot be established on the basis of the single verified 
stressor alone; the examiner further comments positively 
regarding the credibility and consistency of the veteran's 
discussion of his PTSD stressors and symptoms throughout the 
record.  The January 2005 report suggests that the single 
stressor event which is currently verified was rated "least 
traumatic" among the veteran's claimed stressor events, and 
by itself cannot establish a link between the PTSD diagnosis 
and military service.  In light of this, the evidence 
concerning the veteran's unverified stressor events is of 
great importance in this claim, and the Board has undertaken 
an appropriately deliberate review of the evidence regarding 
the potential verifiability of those unverified stressors.

The Board notes that the stressor event that has been clearly 
acknowledged as verified by the RO is an event in which the 
veteran witnessed the March 1971 murder of a serviceman; an 
incident associated with racial tension at Camp Baxter in 
Vietnam.  The RO's accomplishment of this verification has 
additional significance in that it presents some official 
corroboration of the context of race-related tension and 
substantial internal violence during the veteran's time at 
Camp Baxter.  This is pertinent to another of the veteran's 
claimed stressor events.  Another of the veteran's claimed 
stressor events involves race-related violence at Camp 
Baxter, as the veteran has described an event in which a 
group of armed U.S. servicemen seized control of a facility 
in the Camp and took hostages.  While the veteran indicates 
that he was not one of the hostages, the Board notes that the 
January 2005 VA psychiatric report explicitly accepts the 
veteran's experience in proximity to this hostility as a 
qualifying subjective traumatic stressor which, if verified, 
could be properly associated with causing the veteran's PTSD.  
The January 2005 report expresses that this claimed stressor 
"is sufficient to warrant the primary aspect of this 
criterion [Criterion A under the DSM-IV], and his responses 
to these events "deeply petrified ... sick to my stomach" are 
sufficient for the second aspect of this criteria."

The Board has reviewed the record with particular attention 
to assessing whether research into service department records 
and resources has either verified this claimed stressor event 
or established it to be unverifiable.  The Board observes 
that a December 2004 USASCRUR report was tasked with 
documenting the research efforts for several different 
claimed stressor events; it appears that the report does not 
expressly address this specific claimed stressor, involving 
the seizure of a Camp Baxter facility with hostages taken, in 
its discussion of the larger set of claimed stressors.  The 
report does not express in any manner whether the veteran's 
description of a race-related demonstration and armed seizure 
of a facility at Camp Baxter was supported or unsupported by 
the available research resources.  The report does verify the 
claimed race-related murder stressor, and refers to the 
murder being associated with a preceding "racial incident."

The subsequent January 2005 VA examination report has 
directed attention back to this claimed stressor event by 
expressly citing it as one of the veteran's five qualifying 
PTSD stressor event descriptions (one of the veteran's six 
total claimed stressors was found to not be a qualifying PTSD 
stressor under the DSM-IV criteria), and the report further 
directs new attention to the claimed stressor by strongly 
suggesting that verification of additional stressors may 
potentially result in a psychiatric finding that a current 
PTSD diagnosis is related to verified in-service stressors.  
Once again, affording every consideration to the veteran 
under the facts and circumstances of this case, the Board 
believes it is important to obtain an explicit indication as 
to whether the veteran's claimed stressor event involving the 
siege of a Camp Baxter facility in or around November 1970 is 
corroborated by available official records.

VA has a duty to assist veterans in securing pertinent 
evidence.  38 U.S.C.A. § 5103A (West 2002).  In this light, 
widely available search tools that are in the public domain, 
such as Google, allow for a cursory search for noteworthy 
publicized accounts of events at Camp Baxter in 1970 and 1971 
when the veteran served at that location.  In passing, the 
Board notes that several publicly available sources of 
information, including various books concerning the Vietnam 
War, describe substantial race-related violence, rioting, and 
demonstrations by servicemen at Camp Baxter in Da Nang in 
1970 and 1971; several accounts describe substantial groups 
of soldiers illegally taking up arms and episodically 
engaging in standoffs and violent conflicts at the Camp.  The 
veteran's service time at Camp Baxter substantially coincides 
with this period.  In light of the importance of potential 
verification of the stressor event to the veteran's claim, 
the Board believes that a clear and explicit determination of 
whether the veteran's claimed stressor is corroborated by 
official service records is necessary before a final 
appellate review of this case may properly proceed.

The prohibition against the Board conducting its own 
development is not violated here given the fact that no 
decision is being entered by the Board at this time, and the 
fact that the RO will first consider any information which 
may result from the research prompted by the public-domain 
information observed by the Board.  There is no possible 
prejudice to the veteran arising from the Board's taking note 
of publicly available materials which offer somewhat 
suggestive support for the veteran's claimed stressor.  The 
Board merely finds that this publicly available information 
emphasizes the necessity for an express determination of 
whether official service-department records may corroborate 
the veteran's unverified claimed stressor.  In any event, the 
particular findings and discussion in the January 2005 VA 
psychiatric examination report present a basis for seeking a 
clear determination regarding the verifiability of this 
claimed stressor event.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he provide a specific 90-day date range 
for the occurrence of his claimed stressor 
in which a group of armed U.S. servicemen 
seized control of a facility in Camp 
Baxter as part of a race-related riot or 
protest.  If a specific time period is 
identified, it should be used in further 
appropriate steps deemed necessary to 
verify this stressor.  If no specific time 
period is provided, the veteran's prior 
identification of November 1970 should be 
the basis of the date range used for the 
verification attempt directed below.

2.  Contact U.S. Army and Joint Services 
Records Research Center to obtain a report 
clearly and explicitly addressing whether 
or not available official documents 
corroborate the veteran's claimed stressor 
in which a group of armed U.S. servicemen 
seized control of a facility in Camp 
Baxter as part of a race-related riot or 
protest in or around November 1970 (or 
whatever 90 day period the veteran may 
specify).

3.  Following the above, make a formal 
determination as to whether the occurrence 
of the veteran's claimed stressor in which 
a group of armed U.S. servicemen seized 
control of a facility in Camp Baxter as 
part of a race-related riot or protest has 
been verified.

4.  If any evidence obtained as a result 
of the above actions is found to 
corroborate the claimed stressor event in 
which a group of armed U.S. servicemen 
seized control of a facility in Camp 
Baxter as part of a race-related riot or 
protest, then schedule the veteran for a 
VA psychiatric examination.  The VA 
examiner should be informed of which 
claimed stressors have been verified.  The 
VA examiner should state whether it is at 
least as likely as not that, based only 
upon all verified in-service stressor 
events, the veteran has a diagnosis of 
PTSD based on in-service stressors that 
conforms to the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(1994).  If so, the examiner should 
identify the verified stressors which 
serve as the basis for the PTSD diagnosis.  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination, and the examiner must 
indicate that such review occurred.

5.  After completion of the above and any 
other development deemed necessary, review 
the expanded record with consideration of 
pertinent case law (Corroboration of every 
detail [of a noncombat stressor], 
including the veteran's personal 
participation is not required; rather the 
veteran only needs to offer independent 
evidence of a stressful event that is 
sufficient to imply his or her personal 
exposure. See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997)) and determine if the 
veteran's claim on appeal can be granted.  
If the appeal remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The purpose of this remand is to procure clarifying data and 
to ensure due process of law. The Board intimates no opinion, 
legal or factual, as to the determination warranted in this 
case by reason of this remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




